Case 19-16788-elf         Doc 40      Filed 03/19/21 Entered 03/19/21 13:47:02                 Desc Main
                                      Document      Page 1 of 2


                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                                 Bankruptcy No. 19-16788-elf

 HEATHER N. LIGHTLE, and                                Chapter 13
 THOMAS J. LIGHTLE,
         Debtors,                                       Document No.

 TOYOTA MOTOR CREDIT CORPORATION,

               Movant,

          v.

 HEATHER N. LIGHTLE,
 THOMAS J. LIGHTLE, and
 WILLIAM C. MILLER, Trustee,

                Respondents.


               NOTICE OF MOTION, RESPONSE DEADLINE, AND HEARING DATE

        Toyota Motor Credit Corporation has filed a Motion for Relief from the Automatic Stay with the
Court to life the automatic stay regarding the 2018 Toyota Highlander, VIN# 5TDJZRFH9JS541087.

Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to
consult an attorney.)

         1. If you do not want the court to grant the relief sought in the motion or if you want the court to
consider your views on the motion, then on or before Friday, April 2, 2021, you or your attorney must do
all of the following:

                 (a) file an answer explaining your position at:

                         Clerk, U.S. Bankruptcy Court
                         Robert C. Nix Bldg. Suite 201
                         900 Market Street
                         Philadelphia, PA 19107

         If you mail your answer to the bankruptcy clerk's office for filing, you must mail it early enough
so that it will be received on or before the date stated above; and
 Case 19-16788-elf         Doc 40      Filed 03/19/21 Entered 03/19/21 13:47:02                 Desc Main
                                       Document      Page 2 of 2


                 (b) mail a copy to the movant's attorneys:

                                  Keri P. Ebeck, Esquire
                                  Bernstein-Burkley, P.C.
                                  707 Grant Street
                                  Suite 2200, Gulf Tower
                                  Pittsburgh, PA 15219

          2. If you or your attorney do not take these steps described in paragraphs 1(a) and 1(b) above and
 attend the hearing, the court may enter an order granting the relief requested in the motion.

          3. A hearing on the motion is scheduled to be held before the Honorable Eric L. Frank on
 Tuesday, April 13, 2021 at 9:30 A.M. in Courtroom #1, United States Bankruptcy Court, 900 Market
 Street, Philadelphia, PA 19107.

          4. If a copy of the motion is not enclosed, a copy of the motion will be provided to you if you
request a copy from the attorney named in paragraph 1(b).

         5. You may contact the Bankruptcy Clerk's office at 215-408-2800 to find out whether the
 hearing has been cancelled because no one filed an answer.


                                                            Respectfully submitted,

                                                            BERNSTEIN-BURKLEY, P.C.


                                                            By: /s/ Keri P. Ebeck
                                                            Keri P. Ebeck, Esq.
                                                            PA I.D. # 91298
                                                            kebeck@bernsteinlaw.com
                                                            707 Grant Street
                                                            Suite 2200, Gulf Tower
                                                            Pittsburgh, PA 15219
                                                            Phone (412) 456-8112
                                                            Fax: (412) 456-8135



 Dated: March 19, 2021
